 BUSCHMAN CO. 441The Buschman Company and Ironworkers Local 522, an affiliate of the International Association of Bridge, Structural, Ornamental & Reinforcing Ironworkers, AFLŒCIO.  Case 9ŒCAŒ36311 July 5, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On May 11, 1999, Administrative Law Judge William N. Cates issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The Charging Party filed an answering brief, and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. 1. The judge found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act when it refused to execute its collective-bargaining agreement with the Union. In reaching that conclusion, the judge found that a meeting of the minds existed on all material terms of the agree-ment, including an effective date.  In its exceptions, the Respondent contends that the parties never reached agreement on an effective date.  For the reasons dis-cussed below, we find no merit in that contention. The pertinent facts are as follows. On July 8, 1998,2 the Union and the Respondent began to negotiate a suc-cessor agreement to the 1993Œ1998 agreement that was due to expire on August 6.  At that first meeting, the Un-ion put forward a complete proposal for a proposed new agreement with an effective date of August 7.   On Au-gust 5, the Respondent gave the Union a typed counter-proposal, consisting of a list of proposed changes to the existing agreement.   This document was silent as to an effective date.  On the morning of August 6, the Union made its own handwritten counterproposal listing pro-posed changes, which was also silent as to an effective date.   The Respondent accepted the Union™s counterpro-posal.  Thus, on August 6, the parties had agreed on con-tract terms to present to the employees for ratification later that day.3                                                                                                                       1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Charging Party argues that the Respondent™s exceptions and brief should be disregarded for failing to comply with Sec. 102.46(c)(2) of the Board™s Rules and Regulations, which provides that briefs shall specify the questions to be argued and the exceptions to which they relate.  We find no merit in this contention.  Although the Respondent™s brief does not strictly comply with the Board™s Rules, we do not find it so deficient as to warrant its rejection.   We find merit in the Respondent™s exception to the judge™s failure to grant its unopposed motion to correct the transcript, and we grant the motion. 2 All dates refer to 1998 unless otherwise indicated. The Union then prepared a complete version of the new agreement, including the agreed-on changes to the existing contract as well as the unchanged terms, and containing an effective date of August 7. This document was distributed to the employees before the ratification vote. There is no evidence that the Respondent ever re-viewed, or asked to review, the complete version of the agreement that was presented to the employees, either before the August 6 vote or at any time afterwards until September 4.  The employees voted on August 6 not to ratify the agreement and went on strike. Beginning immediately after the unsuccessful ratifica-tion vote, and for some 4 weeks thereafter, the Respon-dent repeatedly informed the Union and the employees that it ﬁstood behindﬂ the August 6 agreement and urged the employees to accept it.4  Thus, on August 6, before the strike commenced, the Respondent posted a ﬁNotice to All Employeesﬂ from its president, Jim McCarthy, throughout its facility.  The notice stated that the Re-spondent was disappointed that the employees had voted not to ratify the agreement but that:  [w]e are resolved to stand behind the Union Committee and its recommendations of this agree-ment. . . . We remain open for work and will continue to operate and serve all our customers, until the new Agreement negotiated in good faith over many weeks and accepted and unanimously by the Union™s committee, is finally accepted.  [Emphasis added.]   3 Before the parties came to an agreement on August 6, William Engeman, Respondent™s chief negotiator and counsel, proposed that if an agreement was reached by August 14, it be retroactive to August 10. There is no evidence in the record of any reply being made to that offer. 4 In this decision, we shall refer, as the judge did, to the document prepared by the Union and distributed to the employees on August 6 as the ﬁAugust 6 agreement,ﬂ because it contained the terms and condi-tions agreed to by the Respondent and the Union on that date.  By refer-ring to this document as an ﬁagreement,ﬂ we are simply employing shorthand language; we do not mean to imply that it was a binding contract on August 6 or at any other time before it was ratified by the employees and executed by the Union on September 4, as discussed below.  No party contends that a binding contract was reached before September 4.  334 NLRB No. 63  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442About August 13, the Respondent mailed to all em-
ployees an 8-page document containing a letter from 
McCarthy stating, among other things, that the August 6 
notice was enclosed, and that ﬁThis will remain the Com-
pany™s position.ﬂ 
On August 21, the Respondent mailed each employee 
a video featuring a message from McCarthy.  The video 
stated that the Union and 
the Respondent had negotiated 
ﬁa good agreementﬂ and that ﬁmanagement stands behind 
our negotiated agreement.ﬂ  At
 a bargaining session, also 
on August 21, the Respondent™s attorney and negotiator 
read a prepared statement to
 the union negotiators which 
said, in part: 
 We want you to know that the Company contin-
ues to stand behind this committee and this agree-

ment.  We told you we would stand behind you and 
when you said no better terms were available you 
would be telling the truth.  No better terms were or 
will be available.  The Company is prepared to let 
this situation last indefinitely without any new offer 

which would better those terms. 
 In another letter to all employees, dated August 28, 
Human Resources Director Chris Webster again referred 
to the August 6 agreement and reiterated verbatim the 
August 21 statement quoted above.  
Finally, on September 3, Webster told a striking em-
ployee that as far as he knew, the ﬁcontractﬂ that the em-
ployees voted down was still on the table.  
On September 4, the employees voted to accept the 
August 6 agreement and to end the strike.  That same 

day, the Union presented an executed copy of the ratified 
agreement, which included th
e August 7 effective date, 
to the Respondent. The Respondent has refused to exe-
cute the agreement.  
On September 8, the Respondent sent a proposed 
ﬁstrike settlement agreementﬂ to the Union, which con-

tained numerous terms that were not included in the Au-
gust 6 agreement and which had not been the subject of 
previous negotiations. The Union rejected the ﬁstrike 

settlement agreement,ﬂ which it characterized as an at-
tempt to modify the August 6 agreement.  
On September 13, the Union sent a copy of the signed 
August 6 agreement to the International Union for its 

approval.  The International approved the agreement on 
September 17, and on September 23, the Union mailed a 
copy of the approved agr
eement to the Respondent. 
As the Respondent correctly notes, the obligation to 
execute a collective-bargaini
ng agreement does not arise 
unless the parties have reached a meeting of the minds as 
to all substantive issues.  The General Counsel has the 
burden of showing that such a meeting of the minds ex-
isted.  In determining whether the General Counsel has 

made that showing, the Board 
is faced with the issue of 
intention: did the parties 
intend
 to have a contract?  
New Orleans Stevedoring Co.
, 308 NLRB 1076, 1081 (1992), 
enfd. 997 F.2d 881 (5th Cir. 1993).  We find that the re-
cord amply demonstrates such an intention. 
As we have described above, during the period be-
tween August 6 and September 4, the Respondent re-

peatedly stated to employees
 that it ﬁstood behindﬂ the 
August 6 agreement, that no better terms would be of-
fered, and that it would continue to operate and serve its 
customers 
until the new agreement 
was finally accepted
.  The day before the employees ratified that agreement, 

Webster told a striker that, to his knowledge, the August 
6 ﬁcontractﬂ was still on the table.  The judge found, and 
we agree, that these statem
ents clearly communicated the 
Respondent™s position that the Union was, at all times 

during that period, free to 
accept the August 6 agreement 
and that when it did so on September 4, it created a bind-
ing contract that the Respondent
 was required to execute.  
We further find no merit in the Respondent™s contention that the parties did not reach a 
meeting of the minds on an effective date of August 7 for the new contract.  The judge 
specifically credited the testimony of Union Business Agent Keith Reeves that the August 6 
agreement reached by the Respondent and the Union included an effective date of August 

7.  This testimony was corroborated by Iron Workers International District Representative 
Frederick Clukey, who also participated in the bargaining.5  
Moreover, as noted above, during the period between 
August 6 and September 4, the Respondent consistently 
took the position that the Respondent and the Union had 
reached an agreement on August 6, and urged its em-
ployees to ratify that agreement.  Thus, the Respondent 
repeatedly informed the em
ployees and the Union on and 
after August 6 that it ﬁstood behindﬂ the August 6 

agreement, that no better terms would be forthcoming, 
and that it would continue to operate until the agreement 
was accepted.  Clearly, duri
ng the entire period before 
ratification, the Respondent viewed the August 6 agree-

ment as complete with respect to all necessary terms, 
including the effective date.  Having repeatedly repre-
sented to its employees and to the Union that it ﬁstood 
behindﬂ the August 6 agreement, the Respondent cannot 
                                                          
 l. 
5 Our dissenting colleague discount
s this testimony that the agree-
ment had an August 7 effective date.  He argues that the document 
itself contained no date and that 
the Respondent also proposed on Au-
gust 6 that, if an agreement was reached by August 14, it would be 
retroactive to August 10.  We reject 
this reasoning.  As indicated above, 
the judge specifically credited R
eeves™ testimony, which Clukey cor-
roborated, that the parties had agreed on an August 7 effective date.  

That the date did not appear on the document does not detract from that 
finding.  As for the Respondent™s retroactivity proposal, there is no 
record evidence that any response wa
s made, and the fact that the Re-
spondent made the proposal obviously did not preclude it from 
concluding an agreement that was inconsistent with the proposa
 BUSCHMAN CO. 443now plausibly argue that ther
e was no agreement or that 
the Respondent is not bound by its terms.   
Further, to accept the Resp
ondent™s argument that a 
contract was not formed upon
 the employees™ ratification 
of the August 6 agreement presents an implausible sce-
nario, i.e., that the parties 
contemplated further bargain-
ing as to the effective date of
 the agreement.  The record 
contains no suggestion that either party envisioned such a 

scenario, and neither party 
ever communicated such an 
intention to the employees.  To the contrary, the consis-
tent message communicated to the employees was that 
ratification of the August 6 agreement was the final step 
to a complete and binding agreement.
6  Accordingly, under these ci
rcumstances, we find, in 
agreement with the judge, that the Respondent was obli-

gated to execute the August 6 agreement upon its ratifi-
cation by the employees on September 4.  
2. The Respondent also contends that ratification of the 
August 6 agreement by the employees on September 4 

did not create a binding contract because the August 6 
agreement specifically required the International Union™s 
approval before it would become binding.  The Interna-
tional did not approve the contract until September 17 
and, in the interim, the Respondent attempted to modify 

the agreement by proposing new terms in the form of the 
ﬁstrike settlement agreement.ﬂ  Accordingly, the Re-
spondent argues, even if the August 6 agreement was still 
available for acceptance on September 4, it modified its 
position on September 8 and thus retracted its offer of the 
August 6 agreement on that date, well before the Interna-

tional approved the contract.
7  Thus, the Respondent 
concludes, no enforceable agreement was ever reached, 

because it modified its offer 
before that offer was effec-
tively accepted.  We disagree. 
Acceptance of the offer occurr
ed on September 4.  The 
International™s approval was not a condition to the mak-
                                                          
                                                           
6 We note further that the August 7 e
ffective date is consistent with the parties™ past practice, in that 
the parties™ most recent prior agree-
ment was effective from August 7, 1993, to August 6, 1998, even 
though the record indicates that it was not signed until 1995. 
Contrary to the Respondent, we are not imposing a substantive con-
tract term on the parties; we simply 
find that the effective date of Au-
gust 7 was a term on which the parties had agreed.  See, e.g., 
TNT USA, 
Inc. v. NLRB
, 208 F.3d 362, 368 (2d Cir. 2000). 
7 The Respondent also argues that
 the Union™s constitution requires 
the approval of the International before a contract will be binding.  
There is no evidence, however, that this provision was known to the 
Respondent during the negotiations.  The Board has held that a union 
cannot rely on such an undisclosed constitutional requirement to avoid 
the binding force of an otherwise valid contract.  
Electrical Workers 
IBEW Local 22 (Electronic Sound)
, 268 NLRB 760, 763Œ764 (1984).  
As the Union could not avoid bei
ng bound by the August 6 agreement 
on the basis of its previously undisc
losed constitutional requirement of 
International approval of the contr
act, neither can the Respondent avoid 
the binding effect of the contract on that basis. 
ing of an agreement.  The provision relied on by the Re-
spondent clearly stated that 
ﬁbefore this 
Agreement and 
any amendments thereto may become binding and effec-
tive, the International must approve this Agreement 
and/or such amendments 
as to form
 (emphasis added).ﬂ  
The Board has held that where such approval is merely a 

perfunctory or ministerial act, an otherwise valid agree-

ment will be binding on the pa
rties regardless of whether 
the approval is actually secured. See 
North Coast Coun-
ties District Council of Carpenters, 197 NLRB 905, 907 

(1972); see also
 Auto Workers Local 365 (Cecilware 
Corp.)
, 307 NLRB 189, 195 (1992)
.  Fredrick Clukey, 
the International™s district re
presentative, testified that 
the International™s review would entail only correction of 

typographical errors.
8 In light of the language of the con-
tract provision and Clukey™s unrebutted testimony, we 
find that the International™s approval was merely per-
functory, meant to correct minor
 errors, rather than as a 
condition precedent to a contract™s effectiveness.   We 
therefore find that the Un
ion effectively accepted the 
August 6 agreement on September 4, even though the 
International did not approve the agreement until Sep-
tember 17, and thus that the contract was binding on the 
parties before the Respondent attempted to modify it on 
September 8 by proposing the ﬁstrike settlement agree-
ment.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, The Buschman Company, 
Cincinnati, Ohio, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
 MEMBER HURTGEN, dissenting. 
Contrary to my colleagues, I do not find that the parties agreed on an effective date for a 
new contract.  Because the matter of effective date is a material term of a contract,1 I do not 
find that the Respondent™s refusal to execute the alleged contract violated Section 8(a)(5) 
and (1). 
On July 8, 1998, the parties began negotiations for a 
new collective-bargaining ag
reement to replace the one 
that was due to expire on August 6, 1998.  At the first 
negotiation session, the Union made a bargaining pro-
posal that contained an effective date of August 7, 1998.  
On August 5, the Respondent presented the Union with a 
typewritten counterproposal th
at contained no effective 
date.  On August 6, the Union made a counterproposal 

that consisted of handwritten changes to the Respon-
dent™s August 5 counterproposal.  That document also 
 8 Thus, contrary to our dissen
ting colleague, Clukey™s testimony 
does indicate what was meant by the requirement that the International 
approve the agreement ﬁas to form.ﬂ 
1 Mercedez Benz of North America
, 258 NLRB 803 (1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444contained no effective date.  The Respondent then pro-
posed that, if an agreement 
were reached by August 14, 
all contract provisions would be retroactive to August 10.  
The Respondent then accepted 
the substantive terms of 
the Union™s August 6th proposal.  The document was 
then presented to the employees.  The Union unilaterally 
inserted an effective date of August 7.  The employees 

rejected the tentative contr
act on August 6 and struck. 
However, on September 4, the employees voted to ac-
cept the August 6 proposal.  
On the same day, the Union 
signed the proposal and presented it to the Respondent.  
The document continued the unilaterally inserted effec-
tive date of August 7.  The Respondent has refused to 
sign that document. 
It is clear that there never was a meeting of the minds 
as to the date.  The purported contract was based on the 

August 6 proposal, and that proposal contained no effec-
tive date.  Indeed, the eviden
ce affirmatively establishes 
that there was no agreement as
 to effective date.  The 
Respondent said that
 if an agreement were reached by 
August 14, the effective date would be August 10.  How-

ever, no agreement was reached by August 14, inasmuch 
as the employees voted down the proposal on August 6.  
In short, the matter of effective date was left up in the air. 
As a further indication of the uncertainty as to effec-
tive date, I note that the Union unilaterally inserted an 

effective date of August 7.  
There is no evidence that the 
Respondent was aware of, much less agreed to, this date.  
As another indication of uncertainty as to date, I note that 
the judge referred to an ﬁAugust 6ﬂ agreement, and my 
colleagues suggest that it was a September 4 agreement.  
The fact is that there was 
no agreement as to date. 
My colleagues rely upon the testimony of two union 
representatives who testified that the August 6 proposal 
included an effective date of August 7.  However, as 
noted above, the August 6 proposal document contained 
no date.  Further, accepting arguendo the 
above testi-mony, the fact is that the Respondent counteroffered, i.e., 
proposed that if an agreement were reached by August 
14, the contract would be retroactive to August 10.  Fur-
ther in this regard, my colleagues note that the Union did 
not reply to Respondent™s counteroffer of retroactivity.   
However, this does not contradi
ct the fact that the coun-teroffer remained outstanding.  The Union™s failure to 
respond to it surely does not establish that the Respon-
dent had agreed to withdraw it or had agreed to accept 
the Union™s proposed effective date. 
My colleagues rely upon the 
fact that, at various times 
after the employee rejection 
vote on August 6, the Re-
spondent said it ﬁstood behindﬂ the proposal that the em-
ployees had rejected.  I agree 
that the Respondent ﬁstood 
behindﬂ the August 6 proposal.  However, as discussed, 

the August 6 proposal contained no effective date. 
Finally, even if there were 
a full agreement (including 
date), that agreement was subject to approval by the In-

ternational Union.  There is no indication that the Inter-
national had approved it prior to Respondent™s rejection 
of it on September 8.  My colleagues rely upon the Union 

representative™s testimony that the International™s review 
would entail only the correction of typographical errors.  
If that were true, one would think that this would have 
been quickly accomplished.  Further, even assuming ar-
guendo the validity of this self-serving testimony, there 
is no evidence that Respondent understood that to be 
true.  In these circumstances, it has not been established 
that International action was purely ministerial. 
 Naima R. Clarke, Esq., for the General Counsel.
 William K. Engeman, Esq. 
and Jeremy P. Blumenfeld, Esq., 
for the Respondent.
 Robert H. Mitchell, Esq., 
for the Charging Party.
 DECISION 
STATEMENT OF THE CASE 
WILLIAM N. CATES, Administrative Law Judge.  This is an unfair labor practice case 
prosecuted by the National Labor Relations Bo
ard™s (Board) General Counsel acting through 
the Regional Director for Region 9 of the Board fo
llowing an investigation by Region 9™s staff.  
The Regional Director for Region 9 issued a co
mplaint and notice of hearing (complaint) on 
November 30, 1998, against The Buschman Company (Company) based on an unfair labor 
practice charge filed on 
October 2, 1998, by Ironworkers Local 
522, an affiliate of the Interna-
tional Association of Bridge, Structural, Orna
mental & Reinforcing Ironworkers, AFLŒCIO 
(Union).  I heard the case in trial in Cincinnati, Ohio, on March 1 and 2, 1999. 
Specifically, the complaint alleges the Comp
any, on or about September 4, 1998, failed and 
refused to reduce to writing and execute an agre
ed-upon contract with the Union containing the 
terms and conditions of employment of its produc
tion, maintenance, and janitorial employees.  
It is alleged the Company™s failure to execute such an agreement violated Section 8(a)(5) and 
(1) of the National Labor Relations Act (Act). 
In its answer to the complaint, the Company admits the Board™s jurisdiction is properly in-
voked,1 and that the Union is a labor organizati
on within the meaning of the Act.2  The Com-
pany denies violating the Act in any manner set forth in the complaint.  Rather the Company 

contends no offer was ﬁon the tableﬂ at the time the Union purported to ratify one.  The Com-
pany asserts its contract proposal was specifically rejected by a union membership vote and 
expired before the Union belate
dly attempted to ratify or accept the expired proposal.  The 
Company further contends there was no ﬁmeeting of the mindsﬂ on all substantive issues at the 

time of the purported acceptance of the expired proposal by the Union. 
I have studied the whole record, the parties™ briefs, and the authorities they rely on.  Based 
on more detail findings and analysis below, I co
nclude and find the Company violated the Act 
                                                          
 1 The Company is a corporation engaged in the manufacture and in-
stallation of material handling systems,
 such as conveyors, at and out of 
its Cincinnati, Ohio facility.  Duri
ng the 12 months preceding issuance 
of the complaint herein, the Company, in conducting its operations 
purchased and received at its Cincin
nati, Ohio facility goods valued in 
excess of $50,000 directly from points outside the State of Ohio. The 
parties admit, the evidence establishes, and I find the Company is an 
employer engaged in commerce within the meaning of Sec. 2(2), (6), 
and (7) of the Act. 
2 The evidence establishes, the par
ties admit, and I find the Union is 
a labor organization within the mean
ing of Sec. 2(5) of the Act. 
 BUSCHMAN CO. 445substantially as alleged in the complaint and have recommend it cease and desist from the 
conduct found to be unlawful.  I have 
recommended an appropriate remedy. 
FINDINGS OF FACT 
In attempting to establish or defend against the allegations set forth in the complaint the parties 
entered into certain factual stipulations and presented numerous exhibits.  Additionally, the parties 
called some seven witnesses.  I carefully observed 
the witnesses as they testified and have utilized 
my observations in arriving at the facts outlined below.  I note certain (most) essential facts are 
undisputed.  In setting forth some of the uncontradicted facts I have attributed such to certain 
witnesses.  Where necessary to do so, credibility resolutions have been set forth.  In general, my 
credibility resolutions are based on my observations of witnesses™ demeanor, the weight of the 
evidence, established or admitted facts, and inhere
nt probabilities and reason
able inferences which 
may be made from the record as a whole.  To the extent that testimony or evidence not mentioned 

in this decision may be perceived to contradict my findings of fact, I have not disregarded that 
evidence but have rejected it as incredible, lacking in probative weight, surplusage, or irrelevant. 
The Company manufactures and installs materi
al handling systems, such as conveyors, and 
has a work force at any given time of approx
imately 600 to 650 employ
ees of which approxi-
mately 320 to 350 are bargaining unit employees.
  The Company and Union have been parties 
to a number of successive collective-bargaining agreements.  The most recent of which was 
effective by its terms from August 7, 1993, to August 6, 1998. 
The Union is the collective-bargaining represen
tative of the following employees (unit) of 
the Company: 
 All production, maintenance, and shop janitorial 
employees employed by [the Company] at or 
in the vicinity of its Cincinnati, Ohio facility
, excluding all office and clerical employees, 
draftsman, engineering employees, watchmen a
nd all professionals, guards and supervisors as 
defined in the Act.  
 The parties began negotiations toward a new 
collective-bargaining agreement on or about 
July 8, 1998.3  The parties negotiated over cert
ain changes from their most recent collective-
bargaining agreement, with those items not specifically negotiated remaining as in the previous 

agreement. According to Union Business Agent Reeves the parties focused primarily on wages, 
health (hospitalization) insurance, temporary a
ssignments, and seniority.  The Union presented 
a ﬁProposed Agreementﬂ to the Company at the parties July 8, 1998 negotiating session.  The 

parties met a number of times be
tween July 8 and August 6, 1998.  At the August 5, 1998 
bargaining session the Company presented its 
proposal for a 5-year collective-bargaining 
agreement ﬁUpon ratification August 6.ﬂ  The 
Union made a counterproposal to the Company™s 
August 5, 1998 proposal; and, on August 6, 1998, the 
parties arrived at a collective-bargaining 
agreement (the August 6 Agreement).  According to Union Business Agent Reeves, whose 
testimony on this point I specifically credit, the parties agreed to a contract duration of 5 years 
starting on August 7, 1998.  Reeves testified: ﬁ[
t]hat was for a five year agreement so the 
agreement would stay in effort until midnight of
 August the 6th, 2003.ﬂ  The negotiators shook 
hands and expressed relief they 
had arrived at an agreement. 
The union negotiating committee presented the August 6 greement to its membership for a 
ratification vote at 2 p.m. on August 6, 1998.  The 
membership declined to ratify the agreement 
by a vote of 254 to 53.  The membership voted not to reconsider the August 6 agreement 

thereafter.  The membership voted to and went on
 strike at midnight that same date.  Business 
Agent Reeves testified the Union™s negotiating committee telephoned Company Vice President 
Yarberry to advise him the agreement had been
 voted down and requested the parties meet.  
Yarberry stated the Company would meet with the Union to explain things but not to negotiate.  
                                                          
 3 The Company was represented in negotiations by its attorney, Wil-
liam Engeman, Human Resources Director Chris Webster, Vice Presi-
dent Lee Yarberry, and Plant Manager Keith Wells.  The Union was 
represented by Business Agent Keith Reeves, General Organizer Wil-
liam Purdy, District Representative Fredrick Cluckley, General Organ-
izer John Urbauer, and a number of
 bargaining unit members.  The 
bargaining unit employees members were: Curtis Turner, Hugh Dotson, 
Elizabeth Knorr, Glenn Rice, Heather Abrahms, Dan Hicks, and Rox-
anne Keith. 
Business Agent Reeves credibly testified Vice President Yarberry stated, ﬁ[W]e stand behind 
the committee and . . . behind [Reeves] that we have an agreement.ﬂ  Reeves told Yarberry, 
they were ﬁback to our original proposal and 
that as of midnight the employees would be on 
strike.ﬂ On August 6, 1998, prior to the start of the st
rike the Company posted copies of a ﬁNotice 
to All Employeesﬂ from Company President Jim Mc
Carthy throughout its facility that read in 
part as follows: 
 We were notified this afternoon that Local 552™s 
membership voted to strike your Company against the 
unanimous recommendation of their Negotiators and Un-
ion Committee that the new Agreement be accepted. 
This is disappointing to all of us who have worked 
hard to build this Company.  However, we are resolved to 
stand behind the Union Co
mmittee and its recommenda-
tions of this agreement. . . .  
We remain open for work and will continue to operate 
and serve all our customers, until the new Agreement ne-

gotiated in good faith over many weeks and accepted and 
unanimously by the Union™
s committee, is finally ac-
cepted.  
 Within a week of the strike, Union Business Agent Reeves and Company Attor-
ney/Negotiator Engeman spoke.  Reeves test
ified Engeman suggested Human Resources 
Director Webster and Reeves conduct meetings 
with small groups of the employees and explain 

the economic package of the August 6 agreement to the employees.  The Union rejected 
Company Attorney/Negotiator Engeman™s suggestion. 
On or about August 13, 1998, the Company, by 
certified mail sent each employee an eight-
page document containing, among other items, 
a letter from Company President McCarthy in 
which he stated in pertinent part: 
 We promised to keep you advised of developments.  
You should know that yesterda
y we contacted the Union 
negotiator.  We affirmed the Company™s resolve to go no 
further than the August 6 agreement which they had 
unanimously recommended for y
our ratification, and that 
nothing that happened since that time had changed the 
facts we discussed. 
We offered to share these facts with you in a series of 
meetings next week as you are most affected by the loss of 
pay and business associated with this situation.  Today the 
Union negotiator, for some reason, was reluctant for us to 
address these matters together.  We feel the facts are im-
portant, however, to your personal decision as whether to 
support your Union™s recommendation of the August 6 
Agreement. 
 Company President McCarthy in two other para
graphs of his letter ex
plained, in some de-tail, what the parties had negotiated in the August 6 Agreement.  Company President McCarthy 
wrote; ﬁThese are the facts that made your
 committee accept this Agreement and unanimously 
recommended ratification.ﬂ  Company President McCarthy continued in his letter:  
 We are aware of the publishe
d criticisms of the agreed 
terms.  So that you have a complete understanding, we 
have attached a copy of the union counter proposal of 
8/6/98 at 10:30 a.m. so you can see the terms now ‚too lit-
tle-too long™ were the terms your own committee pro-
posed.  They also exceed the 3% year five year agreement 
that Local 522 had just signed with another local em-ployer.  I enclose also my published notice to employees 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446of August 6, 1998.  This will remain the Company™s posi-
tion.   On August 21, 1998, the Company mailed each employee a videotaped message from 
Company President McCarthy.  In the videotaped message President McCarthy stated in part: 
 My purpose here today is to insure there are no misun-
derstandings with regard to the actions that have been 
taken over the last six weeks, during the negotiating period 
up to August 6th and afterwards
, when it was decided that 
there would be a strike at our Company. 
We began our negotiations with the union negotiating 
committee on July 8, 1998.  We met regularly and negoti-
ated what we believe to be a good agreement.  Contrary to 
what you may have heard and what the Union negotiating 
committee is now purported that was unanimous, and I™ll 
say it again, unanimous acceptance. 
Since the ratification vote, the Union and some of the 
negotiating committee have distance themselves from the 
agreement but that does not change the facts that there was 
an agreement based upon real ba
rgaining and real facts. 
 Company President McCarthy then reviewed the Company™s actions during the negotia-
tions and expressed the need for the Company to stay competitive. President McCarthy in his 
videotaped speech told the employees the Company™s management recognized the contribution 
of the work force and had attempted to reward that contribution in the agreement that was 
negotiated.  Company President McCarthy conclude
d his videotaped presentation by stating in 
part: 
 We™ve announced management stands behind our ne-
gotiated agreement.  We are continuing to operate the 
Company as usual and have excellent support from over 
450 Buschman people who have worked hard over the last 
two weeks to make sure that
 we have met every single 
customer commitment.  We know our people can meet 

every single customer commitment indefinitely. 
 Union Business Agent Reeves testified Federa
l Mediator Earl Leonha
rdt called the parties 
to a meeting on August 21, 1998.  Company Attorney/Negotiator Engeman attempted to tape-
record the meeting, however, the Federal Medi
ator and Union objected.  The meeting was not 
recorded.  Union Business Agent Reeves stat
ed, Company Attorney/Negotiator Engeman did 
most of the talking at the meeting.  Reeves credibly testified Engeman ﬁstated we could vote no 
as many times as we wanted on the [August 6] agreement, that it didn™t matter, that that™s all 
there was, there™d be no more.ﬂ  According to Reeves a portion of the meeting was taken up by 
Company Attorney/Negotiator Engeman reading a prepared statement portions of which 
follow: 
 We want you to know that the Company continues to 
stand behind this committee and this agreement.  We told 
you we would stand behind you and when you said no bet-
ter terms were available you w
ould be telling the truth.  
No better terms were or will be available.  The Company 
is prepared to let this situation last indefinitely without any 
new offer which would better those terms. 
 Company Human Resources Director Webster™s
 notes made at the August 21, 1998 meet-
ing attributes the following remarks to Company Attorney/Negotiator Engeman. 
 Bill E. [Engeman]: We are staying with our position 
we have no other offer and we are standing on it and we 
continue to back the Bargaining Committee and the 
Agreement we reached. 
 Union Business Agent Reeves credibly testified that following Company Attor-
ney/Negotiator Engeman™s comments, both extem
poraneous and prepared, Mediator Leonhardt 
separated the parties speaking 
with both privately.  According to Union Business Agent 
Reeves, Mediator Leonhardt told the Union™s negotiating committee Company Attor-
ney/Negotiator Engeman had said, ﬁYou have our ag
reement, you have our offer, that™s it.ﬂ  
Union Business Agent Reeves said that based 
on the information from Mediator Leonhardt the 
Union mailed a ﬁSpecial Noticeﬂ to its member
ship on August 24, 1998 which reads in part as 
follows: 
 On Friday, August 21, 1998, the Union Negotiating 
Committee attended a meeting that was directed by Fed-
eral Mediation and Conciliati
on Services with the Busch-
man Company officials.  The Company™s position is as 
follows:  1.  The Company™s proposal is on the table. 
2.  Should the strike continue, and become long term, 
the Company will transfer the work.  Once the work is 
gone, it won™t come back!! 
 On or about August 28, 1998, Human Resources 
Director Webster maile
d a two-page letter 
to all employees in which he noted that recent communications with the employees from the 
Union contained misstatements of fact.  Human Resources Direct
or Webster stated he wanted 
to clear those misunderstandings. 
 The first point the Company, 
according to Webster, wanted 
to clear up was ﬁthere was an agreement on Augu
st 6.ﬂ  Webster explained in his letter the 
agreement was unanimously arrived at by the members of both negotiating committees.  

Another point Webster contended the Company wa
nted to clear up was that ﬁthe Company did 
not say last Friday, August 21, ‚the Company propos
al is on the table.™ﬂ  Webster then set forth 
in his letter the Company™s version of what had been said at the August 21, 1998 meeting about 
the status of negotiations which follows: 
 We want you to know that the Company continues to 
stand behind this committee and this agreement.  We told 
you we would stand behind you and when you said no bet-
ter terms were available you w
ould be telling the truth.  
No better terms were or will be available.  The Company 
is prepared to let this situation last indefinitely without any 
new offer which would better those terms. 
 Human Resources Director Webster also indica
ted the Company wanted to clear up what the 
Company would do if the strike was long term 
and whether work would be transferred out.  
Webster explained the Company would continue i
ndefinitely to meet all of its customer com-
mitments.  Webster noted the Company would ﬁtalk with the Union before deciding to change 
our method of operations after th
e strike based upon what we have
 been learning.ﬂ  Webster 
further noted in his letter, ﬁ[w]e anticipated 
. . . discussions to begin around September 6.ﬂ 
Business Agent Reeves testified that on 
September 1, 1998, the Union convened its mem-
bership to discuss ﬁthe way the strike was goin
gﬂ and to provide gene
ral information to the 
membership.  According to Reeves the Union, 
at that time, made a counterproposal to the 
Company consisting of ﬁfifty cents across the board
 per yearﬂ; ﬁinsurance per the last bargain-
ing agreementﬂ; and, the Union would agree to 
ﬁkeep the temporary language as proposed by 
the Company and agreed to on the 6th.ﬂ  Reeves testified the membership ﬁpre-ratifiedﬂ this 

counterproposalŠmeaning that if the Company 
accepted it the parties 
would immediately have 
an agreement.  The Union™s counteroffer was conveyed to the Company through Federal 
Mediator Leonhardt.  The Company rejected the 
Union™s counteroffer and when so advised by 
Leonhardt, Business Agen
t Reeves testified: 
 We then asked Mr. Leonhardt if he would ask the 
Company to change anything 
in the August 6 agreement, 
whether it be a penny here or a penny there or a date or 
anything, so we would have something totally different to 
 BUSCHMAN CO. 447bring back to the people, or 
we could say it
 was different than the original agreement. 
 The Company again refused to do so. 
It appears that on or about September 2, 1998, 
Federal Mediator Leonh
ardt attempted to 
arrange further meetings between the Company and the Union to take place after the Labor Day 
weekend perhaps on September 8, 9, or 10, 1998. 
On September 2, 1998, Company Attorney/Nego
tiator Engeman telephoned Union General 
Organizer Purdy.  Purdy testified Engeman alluded to the fact the Company was going to move 
work out of the facility and had ﬁan operating planﬂ it could implement.  Purdy recalled Enge-
man saying the Company could replace the stri
king workers.  Purdy also recalled Engeman 
saying that because the Union had retained Attorney Cook to represent it that he, Engeman, 
could not talk to Purdy any further because Purd
y was now the client of Attorney Cook and that 
he, Engeman, would work through Cook. 
Engeman testified he told General Organize
r Purdy in their September 2, 1998 conversa-
tion, ﬁThat there was going to be a proposal th
at he would not like presented the following 
week.ﬂ Company Attorney/Negotiator Engeman testified, ﬁWe then had a discussion in which I 
simply told him I couldn™t speak to him about
 these matters anymore, because he was repre-
sented by counsel, and we went on to chit-chat 
about family or something, I™m sure.  But then 
the conversation ended.ﬂ   
General Organizer Purdy could not recall Engeman making any comments about a proposal to 
be presented the following week.  
To the extent it is beneficial and/or helpful 
to a better understanding of this case I shall ad-
dress the differences in recall (or lack thereof) between General Organizer Purdy™s and Com-
pany Attorney/Negotiator Engeman™s recollections regarding whe- ther Engeman spoke about a 
future company proposal during their Septem
ber 2, telephone conversation.  Purdy did not 
recall Engeman making mention of
 any such proposal.  It is not disputed Engeman advised 
Purdy he ﬁcouldn™t speak to him about these matt
ers anymore, because he was represented by 
counsel.ﬂ  Therefore, is it likely Engeman woul
d have told Purdy he was going to present a 
proposal the following week that Purdy would no
t like?  I think not.  Engeman™s insistence he 
could not deal further with Union Attorney Cook
™s client, namely Purdy,
 is somewhat contra-
dictory to his insistence he told Purdy about 
a forthcoming proposal.  Engeman™s actions and 
comments are also somewhat inconsistent with 
his contention he advised Purdy of the forth-
coming proposal.  In light of these concerns I shall not rely on, nor do I credit, Engeman™s 
testimony regarding a forthcoming proposal the Company might make.   
Company employee Gary Wayne Hubbard testified he had been working for the Company 
since November 1992 and participated in the 1998 strike by walking the picket line.  Hubbard 
testified that on September 3, 1998, while on the pick
et line he had an occasion to participate in 
a conversation between Human Resources Direct
or Webster, Company Manufacturing Liaison 
Charlie Wallingford, and certain other striking em
ployees.  According to Hubbard, Webster and 
Wallingford told the striking employees they 
understood someone on the picket line wanted to 

speak with someone from management.  They announc
ed they were there.  Hubbard testified he 
spoke up and said; ﬁYou know, if we had a chance 
to vote on [the] contract . . . the majority of 
the people would probably, you know, vote it through.ﬂ  According to Hubbard, Human Re-
sources Director Webster responded that ﬁas far as he was aware of, the contract that we voted 
down was still on the table.ﬂ  Hubbard then spoke with Company Manufacturing Liaison 
Wallingford about a personal matte
r.  Hubbard told Wallingford he ﬁcouldn™t go back in [to 
work] without the Unionﬂ because the Union was ﬁthe
 only thing that™s really kept me in there, 
and stuff like that.ﬂ4 Company Human Resources Director Webste
r testified that on September 3, 1998, Com-
pany Manufacturing Liaison Wallingford informed 
him at about 10 a.m. a picket had requested 
Wallingford come to the picket line.  Webster accompanied Wallingford to the picket line.  
                                                          
 4 Hubbard explained that the personal matter behind his comments to 
Wallingford was that he, Hubbard, ha
d sued the Company and won.  
Hubbard testified he felt the Comp
any didn™t like him very much and 
added ﬁI figured, you know, if there wasn™t a union in there, I wouldn™t 
have a chance in hell to trying to ma
ke it in the shop they™d probably 
find a way to get rid of me.ﬂ 
Webster testified a striking employee asked Wallingford if the Company was hiring employees 
for the shop.  According to Webster, Wallingfor
d stated, the Company was hiring and would 
continue to hire.  According to Webster, Wa
llingford explained that once the Company had 
hired enough employees to operate the shop the 
striking employees would go on a preferential 
hire list.  Webster testified Hubbard then as
ked him two questions.  According to Webster, 
Hubbard first asked if the Company and Union 
were meeting on September 6, 1998, or some 
time that next week.  Webster told Hubbard the Company desired to meet with the Union on 

September 6, but no meeting had actually been 
scheduled.  Webster te
stified Hubbard then 
stated he had heard a rumor that if they didn™t vote to accept or ratify the agreement that the 

Company™s offer would be less the next week. 
 Webster testified: ﬁMy response was I hadn™t 
heard anything about that, nor had I heard anyone
 say that.ﬂ Webster specifically denied telling 
Hubbard the Company™s offer was still on the tabl
e.  Webster acknowledged he did not say the 
Company™s offer was off the table. 
Hubbard appeared candid and impressed me as a 
witness attempting to te
stify truthfully.  I 
credit his testimony.  In doing so I am not unmindful that he appeared to be an individual who 

would inject himself into someone else™s conve
rsation and that he is persuaded the Company 
might hold ill will against him.  In crediting Hubbard, I note his and Webster™s recollections are 

somewhat mutually supportive; however, I find as
 testified to by Hubbard, that Webster told 
Hubbard as far as he was aware the contract 
that had been voted down by the employees was 
still on the table. 
Union Business Agent Reeves testified that
 on September 3, 1998, an employee came from 
the picket line to the Union™s offices and said Company Vice President Yarberry told the 
pickets on the picket line that if the employees did not ratify the agreement it wouldn™t be there 
the next week.  Reeves testified that as a result 
of that information and after a brief discussion 
was had at the union hall ﬁwe decided to go ahea
d and have a ratification vote.ﬂ  The employees 
were notified by telephone of a meeting set for Septembe
r 4, 1998.  Reeves telephoned General 
Organizer Purdy on September 3, 1998, to discuss th
e scheduled meeting.  Reeves asked Purdy 
to ﬁrun the meetingﬂ the next day.  Purdy tes
tified Reeves specifically asked him to conduct the 
September 4, 1998 ratificati
on meeting because ﬁit seemed to be a point of urgencyﬂ and the 
Union ﬁbelieved the Company was getting ready to withdraw its . . 
. agreement that had been 
on the table.ﬂ   General Organizer Purdy testified that at the September 4, 1998 meeting the membership 
voted to withdraw its previous vote not to re
vote the August 6 Agreement.  The membership 
then voted to accept the August 6 Agreement by a vote of approximately 124 to 74.  The 
members also voted to end the strike and immediately return to work. 
Union General Organizer Purdy attempted to 
contact Company President McCarthy about 
the Union™s actions but McCarthy was not available.  Purdy spoke instead with Company Vice 
President Yarberry.  Purdy testified, ﬁI advised him that the agreement had been ratified and 
that the employees were ready to . . . return to work immediately.ﬂ  According to Purdy, Vice 
President Yarberry ﬁexpressed to some degree . . 
. a point of relief that the thing was over.ﬂ  
Purdy said they then discussed returning the employees to work.  Yarberry advised Purdy the 

Company was not ready at that point to take al
l the employees back to work, but ﬁ[t]hat the 
Company was in the process of setting up a return scheduleﬂ and employees returning to work 

immediately would be eligible holiday pay.  Yarberry told Purdy the Company would set up a 
phone message system where empl
oyees could individually call the Company and, based on the 
message provided, be given a reporting schedule as to date, time and shift to return to work.  
The return-to-work telephone line 
was established by the Company prior to the end of that day. 
Vice President Yarberry testif
ied he received a telephone 
call from Union General Organ-
izer Purdy.  Purdy informed him there had been a favorable ratification vote and the Union 
would like to have the workers come back to work.  Yarberry testified, ﬁI stated at that time that 
I understood what he was telling me, and would 
welcome the employees back.ﬂ  Yarberry 
advised Purdy the Company™s Attorney/Negotiator Engeman was out of state at the time and 
could not review the situation.  Yarberry advi
sed Purdy that whatever document they were 
working from to fax to the Company™s office and such could be available for the Company™s 
review the following Tuesday. Vice President Yarberry testified their conversation ﬁincluded 
some other comments about the people being there 
and . . . when they came back to work and 
‚can we consider this an acceptance.™ﬂ  Yarber
ry told Purdy he understood what he, Purdy, was 
telling him but, Purdy would have to understand that the Company™s attorney was not available 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448at that time nor had the Company™s negotiating committee had a chance to review the situation.  
Yarberry again asked Purdy to fax to the Comp
any whatever documents 
he wanted them to 
have.  According to Yarberry, Purdy stated rather than fax the materials he would bring them to 

the Company. 
Immediately following the September 4, 1998 ratification of the August 6 Agreement, a 
delegation from the Union went to the Company to present a copy of the ratified agreement.  
The Union™s delegation included General Organizer Purdy, Union Business Agent Reeves, 
Local Union President Dave Beiderbeck, and union negotiating committee members; Dan 
Hicks, Curtis Turner, and Roxanne Keith.  A
ccording to General Organizer Purdy, whose 
testimony I credit, they met with Company Vi
ce President Yarberry and Human Resources 
Director Webster.  Purdy requested the representatives ﬁinitial offﬂ the ratified agreement.5  
General Organizer Purdy testified: 
 They [Yarberry and Webster] indicated that it ap-
peared to be . . . what the August 6 agreement was, but 
that they would have to meet and discuss with . . . the rest 
of the employer committee before they could respond to it, 
that they were not prepared to initial off. 
 Yarberry said it was a ﬁvery shortﬂ meeting.  Purdy credibly testified neither Yarberry or 
Webster indicated the Company™s offer entere
d into on August 6, 1998, was no longer viable. 
Company Vice President Yarberry testified that when General Organizer Purdy handed him 
the document he recorded the time and date 
of receipt upon it and showed it to Human Re-sources Director Webster.  Yarberry testified Purdy asked if they had an agreement and if this 

was okay.  Yarberry said he ﬁreiterated the point that [Attorney/Negotiator] Engeman was out 

of town, that we were unable to get our committee together but would do so on Tuesday.ﬂ6 
Vice President Yarberry acknowledged he did not
 tell General Organizer Purdy or the union 
committee the August 6, 1998 agreement was no longer viable, or, the Company™s offer was off 
the table, or there were other matters which the Company needed to discuss before any agree-
ment could be arrived at.   
Human Resources Director Webster testified th
at when the Union presented the agreement 
to them on September 4, 1998, they told the committee ﬁwe understand . . . what you have 
provided us.ﬂ  Webster acknowledged
 neither he nor Yarberry said anything to the Union about 
needing to negotiate strike settlement issues or that there was no offer on the table for the 
Union to accept and/or ratify. 
On September 8, 1998, Union Business Agent R
eeves prepared a letter to Human Re-
sources Director Webster which was hand deliv
ered to Webster on September 9, 1998, contain-
ing the following: 
 On Friday, September 4, 
1998, striking members of 
Shopmen™s Local Union No. 522 ratified the pending con-
tract offer (ﬁthe August 6th Agre
ementﬂ).  All strike activ-
ity ceased against the Company.  General Organizer Bill 
Purdy and the negotiating committee made an uncondi-
tional offer to return to work on behalf of the striking em-
ployees of the Company. 
This letter confirms and restates in writing that offer to 
return to work, effective September 4, 1998.  The mem-
bers of Shopmen™s Local Uni
on No. 522 stand ready to re-
port to work upon notice from the Company. 
 It is acknowledged that all employees desiring
 to were returned to work during the week 
commencing Tuesday, September 8, 1998. 
Tuesday, September 8, 1998 was the first busin
ess day after the Union™s strike ending and 
ratification votes had been taken on September 4, 1998.  On that date the Company faxed to the 
Union, with a cover letter from Human Resources Director Webster, the Company™s proposed 
                                                          
 5 Purdy testified the document presen
ted to ﬁinitial offﬂ was a type-
written version of the August 6, 1998 (handwritten) agreement. 
6 Yarberry explained the following Monday was a holiday. 
strike settlement agreement. The strike settlement agreement consisted of three pages divided 

into four major subject matters.  The first dealt with restoration of customer and shareholder 
confidence in the operation of the Company.
  In it the Union™s shop committee was committed 
to work with shop supervisors, managers a
nd officers of the Company to demonstrate by 
concrete steps that continuous imp
rovement would be a way of life 
over the term of this 5-year 
agreement.  The parties also would be committe
d to developing and 
sharing productivity and 
efficiency measures.  The strike settlement agreement would confirm management™s right to act 
without further discussion on any work schedulin
g, work assignments, make-buy decisions, 
work location decisions and making in-plant pr
ocess improvements.  Th
e second major subject 
of the strike settlement agreement dealt with litigation settlement and/or costs related to the 
strike.  The Union™s officers would commit to approaching all businesses in the area and offer 
to restore any property damage, compensate for 
any vehicles damaged in the area, and pay all 
attorney costs related to in
junctive action to a maximum of
 $5000.  The parties would agree 
that no further legal proceedings, including 
grievances, arbitration, 
unfair labor practice 
charges, Federal or State EEO charges, or la
w suits of any kind would be brought by the 
Company, Union, or employees represented by
 the Union regarding any matters occurring 
during or associated with the dispute ended by the strike settlement agreement.  The third major 
subject dealt with restoring rela
tionships between employees, supervisors, and managers.  This 
area of the agreement involved among other concer
ns, asserted picket line misconduct, and that 
the parties would recognize that maintenance 
of full union membership was not required for 
compliance with the union-security provisions of th
e agreement.  The fourth major area of the 

strike settlement agreement dealt with effective dates for wage and benefit increases and 
holiday pay for certain striking employees based 
on when they returned to work and on certain 
temporary worker language for the contract.   
Union Business Agent Reeves credibly testified 
that none of the issues raised in the Com-
pany™s proposed strike settlement agreement was raised by the Company with the Union prior 

to September 8, 1998. On September 10, 1998, Union Business Agent 
Reeves responded in writing to Human Re-
sources Director Webster™s letter regarding the 
Company™s September 8, 
1998 strike settlement 
agreement.  In his letter Reeves expressed ﬁgre
atﬂ surprise about the Company™s strike settle-
ment agreement inasmuch as the employees had offered themselves for unconditional return to 
work on September 4, and all striking employees had been return
ed to work.  Reeves noted no portion of the strike settlement agreement was ever presented to any representative of the Union 

at any time prior to the Union™s ratifying the August 6 Agreement.  Reeves continued in his 
letter: 
 None of the conditions or terms proposed in the Com-
pany™s proposed ﬁ
Strike Settlement Agreement
ﬂ were ever 
discussed between the parties, at any time.  We received 
the document containing the 
proposal via facsimile on 
September 8, 1998.  As a re
sult, Shopmen™s Local Union No. 522 cannot, does not, and will not accept any of the 
proposed changes to the August 6 agreement which are de-
tailed in the 
proposed ﬁStrike Settlement Agreement.
ﬂ  Reeves advised Webster the Union 
stood ready to execute a contract
 containing the terms of the 
August 6 Agreement and rejected the Company™s attempt to modify the ratified agreement in 
any manner. 
In a letter dated September 11, 1998, Company 
Human Resources Director Webster ad-
vised Union Business Agent Reeves the Company had received Reeves™ most recent corre-
spondence (referred to above) and acknowledged th
e Union had rejected the Company™s strike 
settlement agreement.  Webster disputed the existence of an offer remaining open on September 
4, 1998, at the time the Union purported to accep
t it.  Webster noted, ﬁWe, obviously, cannot 
execute the proposal you made on September 4 as
 it has not been accepted and no complete 
agreement has been reached.ﬂ 
Union Business Agent Reeves, with a cover 
letter dated September 23, 1998, forwarded to 
Human Resources Director Webster a complete copy of the ratified collective-bargaining 
agreement.  Reeves asked for a convenient time that the agreement could be signed.   
 BUSCHMAN CO. 449Discussion, Analysis, and Conclusions 
Section 8(d) of the Act, whic
h addresses the obligation to ba
rgain collectively and in good 
faith, with respect to wages, hours, and othe
r terms and conditions of employment, requires 
ﬁthe execution of a written contract incorporating any agreement reached if requested by either 
party.ﬂ  If the Company and Union arrived at an agreement, the Company™s failure to execute a 
written contract incorporating the terms of the agreement with the Union would constitute an 
unlawful refusal to bargain as required by Section 8(a)(5) of the Act.  
H. J. Heinz Co. v.
 NLRB, 311 U.S. 514 (1941).  Section 8(d) 
of the Act however, does not compel either party to agree to 
a proposal or require the making of a concession. 
 A threshold question therefore is whether the 
parties in fact reached an agreement.  If there was no agreement or ﬁno meeting of the mindsﬂ 
as contended by the Company herein then it would not be unlawful for the Company to refuse 
to execute the contract presented to it by th
e Union.  Stated differently, the Board has no 
authority to order an employer to execute an ag
reement to which it has not assented.  It is not 
the function of the Board to determine wh
at the parties should have agreed on.  
H. K. Porter 
Co. v. NLRB, 397 U.S. 99 (1971). 
In the instant case it is undisputed the parties reached a complete agreement for a new con-
tract on August 6, 1998.  It is likewise undisputed the union membership overwhelmingly 
rejected the August 6, 1998 Agreement on that sa
me date and further au
thorized and almost 
immediately commenced a strike against the Company.  Thereafter on September 4, 1998, the 
union membership ratified the August 6, 1998 agr
eement (August 6 Agreement) and at that 
time ended its strike against the Company.  The central question herein is, was the August 6 

Agreement on the table for the Union to accep
t on September 4, 1998 so as to compel the 
Company to execute and abide by it, or had the August 6 Agreement been subject to acceptance 
by a specified deadline or had it been withdrawn or modified by changed circumstances or 
otherwise such that the parties would have 
believed the offer to have been withdrawn.  
For the reasons outlined below I am persuaded the contract offer was still on the table sus-
ceptible to acceptance and ratification as the Un
ion did on September 4, 1998.  Accordingly, I 
shall find the Company™s failure to execute the August 6 Agreement constituted a violation of 

Section 8(a)(5) and (1) of the Act. 
The evidence is overwhelming the offer of August 6, 1998, had not been withdrawn and 
was available for acceptance at the time the Union accepted it.  It is irrelevant the Union 
originally rejected the August 6 Agreement.  
As the Board and courts have noted, a contract 
offer is not automatically terminated by the ot
her party™s rejection of it or that a counterpro-
posal had been made.  A contract offer may be accepted within a reasonable time unless, prior 
to acceptance, the contract proposal has been spec
ifically withdrawn or was made subject to or 
contingent upon some conditions subsequent or 
intervening circumstances that would make it 
unfair to hold the offeror to its bargain.  
Pepsi-Cola Bottling Co
., 251 NLRB 187 (1980), enfd. 
659 F.2d 87 (8th Cir. 1981); see also 
Georgia Kraft Co. v. NLRB
, 696 F.2d 931 (11th Cir. 
1983), vacated and remanded on other grounds 466 U.S. 901 (1984), 104 S.Ct. 1673 at 1674. It 
is well established that technical rules of c
ontract do not control on the issue of whether a 
collective-bargaining agreement has been reached.  The common-law rule that a rejection or 

counterproposal necessarily terminates an offe
r has little if any rele
vance in a collective-
bargaining setting.  Simply stated Federal labor policy encourages the formation of collective-
bargaining agreements. 
The Company™s contention the August 6 Agreement expired by its terms when it was not 
ratified on August 6, 1998, is contradicted by its 
actions on and after that date.  For example, 
when Union Business Agent Reeves informed 
Company Vice President Yarberry the employ-
ees had failed to ratify the agreement and would go on strike Yarberry told Reeves the Com-
pany was sticking to the agreement.  The Uni
on was advised any subsequent meetings would be 
to explain the agreement but not for the purpose 
of continued negotiations
.  On the same day 
the union membership failed to ratify the August 6 Agreement, Company President McCarthy 
in a ﬁNotice to All Employeesﬂ informed th
e employees the Company would remain open for 
work and continue to serve its customers ﬁ
until the new agreement negotiated in good faith 
over many weeks and accepted and unanimous
ly recommended by the Union committee, is 
finally accepted.ﬂ  Not withstanding the failure of ratification by the union membership the 
Company made it clear it was adhering to the A
ugust 6 Agreement it had made with the Union.  
As the Board noted in 
Williamhouse-Regency of Delaware
, 297 NLRB 199 (1989), enfd. 915 
F.2d 631 (11th Cir. 1990) ﬁan offer, once made
, remains on the table unless explicitly with-
drawn by the offeror or unless circumstances aris
e that would reasonable lead the parties to 
believe that the offer had been withdrawn.ﬂ  In
 the instant case the early actions of the Com-
pany clearly indicated, and all 
parties could reasonable have 
believed, the August 6 Agreement 
remained on the table open for acceptance.  The circuit court in 
Williamhouse-Regency
 noted 
the employers™ final offer prior to a strike in that case was not automatically terminated by the 
union™s rejection and decision 
to strike.  The court in Williamhouse-Regency
 went on to note 
the offer therein could be, and was, accepted by 
the union therein at the conclusion of the strike 

where the employer therein never expressly wit
hdrew its offer and continued to suggest the 
terms of its offer were still open for acceptance by its communications to the members during 
the strike.  The court also noted in 
Williamhouse-Regency
 that nothing had occurred during the 
strike in that case that materially changed the relationship of the parties or made it unfair to 
hold the employer therein to it™s bargain.  I find 
the same to be true in the instant case.   
Furthermore, 1 week into the strike, on August 13, 1998, Company President McCarthy 
mailed a letter to all employees in which he stated the Company continued to stand behind its 
August 6 Agreement with the Union.  In a 
videotaped message sent to each employee on 
August 21, 1998, Company President McCarthy reiterated the Company™s position that the 
August 6 Agreement was still open for acceptance.  In his videotaped message President 
McCarthy stated in part, ﬁwe met regularly and negotiated what we believed to be a good 
agreementﬂ, and explained the ra
tification vote did not ﬁchange 
the fact that there was an 
agreement based upon real bargaining and real fa
cts.ﬂ Near the end of his videotaped speech 
President McCarthy added ﬁ[W]e™ve announced th
at management stands behind our negotiated 
agreement.ﬂ 
The Company again expressed its commitment to the August 6 Agreement, at a meeting with 
the parties and Federal mediators on August 21, 1998, when Company Attorney/Negotiator Enge-
man indicated the Union could reject the agreement as many times as it wanted, but nothing more 
would be forthcoming from the Company.  Company Attorney/Negotiator Engeman read from a 
prepared statement that the Company continued to stand behind its committee and the agreement 
and emphasized again that no better terms would be available to the Union. 
Based on the overwhelming weight of the evidence, I reject the Company™s contention it 
put the Union on notice it had withdrawn from 
the agreement when Human Resources Director 
Webster informed the employees in writing on Au
gust 28, 1998 that contrary to what the Union 
had indicated the Company did 
not state at the August 21, 1998 meeting that the Company™s 
proposal was still on the table.  It is clear 
the Company™s position remained, as it had through-

out, when Webster in his August 28, 1998 letter informed the employees:  
 We want you to know that the Company continues to 
stand behind this committee and this agreement [August 6 
Agreement].  We told you we would stand behind you and 
when you said no better terms were available you would 
be telling the truth.  No better terms were or will be avail-
able.  The Company is prepared 
to let this situation last in-
definitely without any new offer which would better those 

terms. 
 I likewise reject the contention that when th
e Union made a preratif
ied counterproposal to 
the Company on September 1, 1998, such removed the August 6 Agreement from the table.  A 
counterproposal does not necessarily terminate an 
offer that is on the bargaining table.  Here, 
the Company through the Federal mediator, re
jected the Union™s counterproposal and after 
being requested to change any, ever so insignificant, point in the August 6 Agreement so the 
Union could present a ﬁdifferentﬂ proposal to its
 membership the Company refused to do so.  
The Company, by its actions, made it clear the August 6 Agreement was still on the table and 
that the Union could not expect anything better from the Company.   
The September 2, 1998 telephone exchange betw
een Company Attorney/Negotiator Enge-
man and Union General Organizer Purdy did not ch
ange the fact the offer was still on the table 
for acceptance.  Company Attorney/Negotiator 
Engeman and Purdy in their telephone exchange 
briefly mentioned the fact the Company would be moving work out of the facility and dis-
cussed the fact the Union had retained legal couns
el.  As explained elsewh
ere in this decision, I 
do not credit Engeman™s assertions regarding men
tion of a contract proposal that would be 
forthcoming from the Company.  Additionally there is no credible evidence the Union was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450placed on notice, during this telephone exchange, the Company was withdrawing from the 
August 6 Agreement. 
On September 3, 1998, Human Resources Director 
Webster told an employee in the pres-
ence of others on the picket line that ﬁas far as he was aware of, the contract that we voted 
down [August 6 Agreement] was still on the ta
ble.ﬂ  Thus on September 4, 1998, at the time the 
union membership voted to accept the August 6 Agreement and to end their strike, nothing had 
taken place to indicate the offer was or had been removed from the table.  In fact, the over-
whelming evidence indicates the August 6 Agreement remained on the table because the 
Company not only failed to withdraw it prior to its acceptance but the Company™s actions 
clearly demonstrated it was still viable. 
At the time the Company was notified the August 6 Agreement had been ratified and the 
workers would be returning to work, Vice Presid
ent Yarberry expressed relief the strike was 
over and neither he nor Human Resources Direct
or Webster gave any indication the Company™s 
offer was no longer viable.  In fact the Company immediately returned the employees who had 
been on strike to work.  It was not until Se
ptember 8, 1998, that the Company took any action 
to indicate it did not believe an agreement had b
een arrived at.  On that date, September 8, 
1998, Human Resources Director Webster notifie
d Union Business Agent Reeves, in writing, 
the Company wanted to negotiate a strike settlement agreement.  None of the issues raised in 
the Company™s proposed strike settlement agreement was raised by the Company with the 
Union prior to September 8, 1998.  I am fully persuaded the Union accepted the Augu
st 6 Agreement at a time while it was still 
on the table and susceptible to acceptance.  The Company™s additional proposals came after the 
contract had been accepted.  The Company is obligated to execute the collective-bargaining 
agreement as tendered to Human Resources Dire
ctor Webster in completed form on September 
23, 1998. I reject the Company™s argument there was no effective date for the August 6 Agreement as 
being factually incorrect.  The August 6 Ag
reement envisioned an August 7, 1998 effective 
date for a 5-year collective-bargaining agreement.  At no time was the effective date, as set 
forth in the August 6 Agreement, altered in an
y manner.  The fact the Company did not retroac-
tively make certain payments and contributions to the August 7, 1998 date is of no great 
moment in as much as the Company has yet to execute and abide by 
all the terms of the August 
6 Agreement.  The Company™s argument it never agreed to a change in the relevant hire date 

for ﬁSecond Tierﬂ employees from August 7, 1984, to
 August 7, 1994, is without merit.  Union 
District Representative Cluckley credibly testified there was no change that the incorrect date 
was an inadvertent typographical error.  Typogr
aphical errors do not relieve the Company of its 
obligation to execute the collective-bargaining agreement containing the agreed upon terms.  
Trojan Steel Corp., 222 NLRB 478, 483 (1976).  I likewise reject the Company™s argument that 
by including a summary of the agreed upon health benefits in the agreement the Union incorpo-
rated something that had not been agreed upon.  
This argument is nothing more than one of 
form over substance which I reject.  It is undisputed the parties had agreed upon the health plan 

in question.  The Union simply incorporated a summary of what was agreed upon into the 
parties collective-bargaining agreement.  Everything included in the collective-bargaining 
agreement regarding health benefits had been ag
reed upon by the parties.  Other contentions of 
the Company, not mentioned herein, have been considered and rejected as being without merit. 
In conclusion, I find the Company violated Secti
on 8(a)(5) and (1) of the Act as alleged in 
the complaint, when it refused to execute its co
llective-bargaining agreement with the Union.   
CONCLUSIONS OF LAW 
1.  The Company is an employer engaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act. 
2.  The Union is a labor organization within 
the meaning of Section 2(5) of the Act. 
3.  Since on or about September 4, 1998, the Co
mpany has violated Section 8(a)(5) and (1) 
of the Act by failing and refusing to execute its collective-bargaining agreement with the 
Union. 4.  The unfair labor practices engaged in by the Company affect commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
THE REMEDY Having found that the Company has engaged in ce
rtain unfair labor practices I find it must 
be ordered to cease and desist 
and to take certain affirmative 
action designed to effectuate the 
policies of the Act.  The Company shall, upon request, execute the collective-bargaining 
agreement arrived at with the Union.7  The 
Company shall make whole those employees 
covered by the collective-bargaining agreemen
t from August 7, 1998, forward, for any loss of 
earnings and other benefits suffered by them as
 a result of the Company™s unlawful failure and 
refusal to execute the collective-bargaining ag
reement as requested on September 4, 1998, plus 
interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  The Com-
pany shall make the Union whole for losses, if any, the Union may have suffered related to any 
failure to deduct union dues and 
transmit same to the Union.   
On these findings of fact, and conclusions of 
law, and on the entire record I issue the fol-
lowing recommended8 
ORDER 
The Company, The Buschman Company, Cincinnati, Ohio, its officers, agents, successors, 
and assigns, shall 
1.  Cease and desist from 
(a)  Failing and refusing to execute its collective-bargaining agreement with the Union as 
specifically described in the re
medy section of this decision. 
(b)  In any like or related manner interfering with, restraining, or coercing employees in the 
exercise of the rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectuate the policies of the Act. 
(a)  Forthwith execute its collective-bargaining agreement with and the Union, as described 
in the remedy section of th
is decision, and as requested by the Union on September 4, 1998. 
(b)  Make whole those employees covered by the collective-bargaining agreement from 
August 7, 1998, forward for any loss of earnings and other benefits suffered as a result of the 
Company™s unlawful failure and refusal to execute the collective-bargaining agreement since 
requested on September 4, 1998, in the manner set fo
rth in the remedy section of this decision. 
(c)  Preserve and, on request, ma
ke available to the Board or 
its agents for examination and 
copying, all payroll records, social security
 records, timecards, pers
onnel records and reports, 
and all other records, including an electronic copy of the records if stored in electronic form, 

necessary to analyze the amount of reimburseme
nt, if any, due pursuant to this Order. 
(d)  Reimburse the Union for losses, if any, the Union may have suffered related to the fail-
ure to deduct and transmit dues to the Union.  
(e)  Within 14 days after service by the Regi
onal Director for Region 9 of the National La-
bor Relations Board, post at its Cincinnati, Ohio facility copies of the attached notice marked 

ﬁAppendix.ﬂ9  Copies of the Notice, on forms 
provided by the Regional Director for Region 9 
after being signed by the Company™s authorized representative, shall be posted by the Company 

and maintained for 60 consecutive days in co
nspicuous places including all places where 
notices to employees are customarily posted.  Reas
onable steps shall be taken to ensure that the 
notices are not altered, defaced, or covered by an
y other material.  In the event that during the 
pendency of these proceedings the Company has gone out of business or closed the facility 

involved in these proceedings, the Company shall duplicate and mail, at its own expense, a 
copy of the Notice to Employees to all employees that have been employed by the Company on 
or at any time since September 4, 1998. 
                                                          
 7 The agreement is GC Exh. 16(a). 
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
9 If this Order is enforced by judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted By Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 BUSCHMAN CO. 451(f)  Within 21 days after service by the Region, file with the Regional Director for Region 9 
of the Board sworn certification of a responsible
 official on a form provided by the Region 
attesting to the steps the Company has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT fail or refuse to execute our collective-bargaining agreement with the Un-
ion. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the 
exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, on request by the Union, forthwith 
execute our collective-bargaining agreement 
with the Union. WE WILL make whole our unit employees for lo
sses, if any, they may have suffered by 
reason of our failure to execute the agreement with interest. 
WE WILL reimburse the Union for losses, if any, the Union may have suffered related to 
the failure to deduct and transmit dues to the Union.
 THE BUSCHMAN COMPANY 
   